DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

This Office Action is responsive to Applicant’s remarks received on June 03, 2021.  Claims 1-20 are pending.


Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reference frame accumulator configured to combine”, “target frame accumulator configured to combine”, “difference frame generator configured to generate”, “noise estimator configured to determine”, “target delay unit 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman et al. (US 2013/0094694) and Kotaba et al. (US 2011/0178658).
Regarding claim 11, Newman et al. discloses a device for image processing, the device comprising: 
a memory configured to store multiple frames of a sequence of image frames from an image sensor while the image sensor is in motion relative to a scene (“Operational environment 100 includes a moving platform 110, which may include a target-tracking system 102 and imager 104 configured for tracking a moving target 106 and identifying a target track 107” at paragraph 0015, line 3; “receive frames of a video stream 201 from an imager, such as imager 104 (FIG. 1)” at paragraph 0019, line 2; implied that a memory is used to at least temporarily receive the input frames); and
a frame rate engine configured to determine a frame rate of the image sensor based on a relative motion of the image sensor relative to the scene (“The frame delay time (T) may range from as little as the time of one frame to up to several seconds, depending on the navigation data and the frame timing and target information” at paragraph 0037, line 17; “In some embodiments, the navigation data 211, 261 comprises first and second navigation data streams that include position information of the imager 104 (FIG. 1), directional information of the imager 104 (i.e., a direction the imager 104 is pointed), and velocity information of the imager 104 (i.e., when the imager 104 is moving)” at paragraph 0039, line 1), so that sequential images are offset relative to the scene by an offset amount that substantially matches an integer number of pixels (“In other words, the frame delay time may be selected so that the target 106 does not 
Newman et al. does not explicitly disclose that the frame rate engine configured to send the frame rate to the image sensor to enable the image sensor to provide the image frames at the frame rate.
Kotaba et al. teaches a device in the same field of endeavor of object tracking, wherein the frame rate engine configured to send the frame rate to the image sensor to enable the image sensor to provide the image frames at the frame rate (“Alternatively in one embodiment, computer system 120 dynamically varies the frame rate of images being captured by camera 110, and/or discards some frames. For example, in one embodiment, computer system 120 adjusts the image frame rate for camera 110 based on the speed of the UAV (which is, for example, known from information provided by INS 115) so that the background will appear to be at virtual infinity” at paragraph 0028, line 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the frame rate adjustor as taught by Kotaba et al. in the frame rate engine of Newman et al. to be able to distinguish the moving objects from the background information even when the image sensor moves (see Kotaba et al. at paragraph 0028).
Regarding claim 13, the Newman et al. and Kotaba et al. combination discloses a device wherein the image sensor is mounted in a satellite, aircraft (“The moving platform 110 my be an aerial sensor such as aircraft including an unmanned aerial 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Newman et al. and Kotaba et al., further in view of Cornaby et al. (US 2015/0163345).
The Newman et al. and Kotaba et al. combination discloses a device further comprising: 
a memory configured to store multiple image frames of a sequence of image frames (“receive frames of a video stream 201 from an imager, such as imager 104 (FIG. 1)” Newman et al. at paragraph 0019, line 2; implied that a memory is used to at least temporarily receive the input frames); 
a reference frame accumulator configured to combine a first group of image frames of the sequence of image frames to generate a reference frame (“first registration element 222 to align image information 217 of a first warped image 213 with image information 219 of a reference frame 207” at paragraph 0021, line 2; “The target-tracking system 200 may also include a first offset element 226 to offset pixels of the first warped image 213 based on the output 223 of the first registration element 222 to align the pixels with corresponding pixels of the reference frame 207 to generate a first offset image 227” Newman et al. at paragraph 0022, line 1); 

a difference frame generator configured to generate a difference frame based on subtracting first pixel values of the target frame from corresponding second pixel values of the reference frame (“The three -frame difference moving target-tracking system 200 may also include a three -frame difference calculation element 230 to perform a pixel-by-pixel three -frame difference calculation (see FIG. 3) on the first offset image 227, the second offset image 229 and the reference frame 207 (see FIG. 4) to generate a three -frame difference output image 231” Newman et al. at paragraph 0023, line 1).
The Newman et al. and Kotaba et al. combination does not explicitly disclose that the target frame accumulator configured to combine a second group of image frames of the sequence of image frames to generate a target frame.
Cornaby et al. teaches a device in the same field of endeavor of image processing comprising:
a target frame accumulator configured to combine a second group of image frames of the sequence of image frames to generate a target frame (“geometrically aligning multiple frames by reference to their common salient points, and then averaging the aligned frames” at paragraph 0449, line 5).
.

Response to Arguments

Summary of Remarks (@ response page labeled 8): Newman et al., Cornaby et al. and Foi et al. do not teach or disclose that the frame rate engine configured to send the frame rate to the image sensor to enable the image sensor to provide the image frames at the frame rate.

Examiner’s Response: This argument is moot in view of the newly utilized Kotaba et al. reference.

Allowable Subject Matter

Claims 1-10 and 14-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach or disclose combining a first group of three or more image frames of a sequence of image frames to generate a reference frame, three or more image frames of the sequence of image frames to generate a target frame as required by claims 1 and 14.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATRINA R FUJITA whose telephone number is (571)270-1574.  The examiner can normally be reached on Monday - Friday 9:30-5:30 pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on 5712723638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATRINA R FUJITA/           Primary Examiner, Art Unit 2662